El Juez Asociado Señor Hutchisoít,
emitió la opinión del tribunal.
En la escritura que está ante nos se trata de vender una casa y dos solares a Juana Medina Hernández, viuda de Hidalgo y a don Eulogio Hidalgo Medina para su pupilo Gilberto Avilés, un menor representado por dicbo Hidalgo Medina como tutor, en la proporción de tres puartas partes de un condominio pro indiviso de dicha propiedad a la re-ferida viuda y la cuarta parte a Gilberto Avilés. Se espe-cifican $4,000 como la causa (consideration) para esta ena-jenación y se reconoce haber recibido esta cantidad de ma-nos de los compradores con anterioridad a la fecha del do-cumento.
.El registrador de la propiedad se negó a inscribir el traspaso del condominio pro indiviso de una cuarta parte *479a nombre del menor Gilberto Aviles por el fundamento de que de acuerdo con los términos del artículo 282 del Código Civil, inciso 5, un tutor no puede otorgar un contrato ins-cribible.
El artículo 282 del Código Civil revisado, tal como fué adoptado por nuestra Legislatura Insular en el 1902, leía en .parte como sigue:
“Artículo 282. — El tutor necesita autorización de la corte de distrito competente:
“5. Para enajenar o gravar bienes que constituyan el capital de los menores o incapaces, o hacer contratos o actos sujetos a ins-cripción. ’ ’
En el 1911 el inciso 5 fué enmendado para leer como sigue:
“5. — Para enajenar o gravar bienes inmuebles que constituyan el capital de los menores o incapaces, o hacer contratos o actos su-jetos a inscripción, así como para enajenar bienes muebles cuyo valor pase de doscientos dollars, y para otorgar contratos de arren-damiento de bienes inmuebles por un término mayor de seis años, sin que en ningún caso el arrendamiento pueda efectuarse,' ni la autorizáeión concederse por un período de tiempo que exceda al que falte al menor para cumplir su mayoridad.
. “Las limitaciones contenidas en el apartado anterior, sobre arren-damiento de bienes inmuebles, serán aplicables a los contratos de refacción agrícola y molienda de cañas, autorizados por la ley apro-bada en marzo 10 de 1910.
“La prohibición de enajenar bienes muebles, por valor excedente de doscientos dollars, sin autorización judicial, no comprende la enajenación de los frutos de una finca rústica, en su última cosecha.”
No fué la intención de la Legislatura en el 1911 extender la prohibición de manera que incluyera arrendamientos “por un término mayor de seis años.” Tales convenios habían sido ya incluidos en los contratos inscribibles por los tér-minos expresos del artículo 2 de la Ley Hipotecaria. El propósito de la enmienda fué extender la restricción esta-tutoria lo suficiente para cubrir contratos de refacción agrí-*480cola, así como la enajenación de bienes muebles cnyo valor exceda de $200 para agregar la disposición de que ningún contrato de arrendamiento deberá extenderse en caso al-guno más allá del período de la minoridad.
Tanto antes como después de la enmienda, arrendamien-tos bajo los cuales se habían pagado cánones por más de tres años por adelantado y arrendamientos a corto plazo sin el pago de canon alguno por adelantado, si contenían la- estipulación necesaria de las partes, eran inscribibles por equivaler a una enajenación de bienes muebles o de de-rechos reales sobre la propiedad. La cancelación de una hipoteca es una enajenación. La inmensa mayoría de los documentos inscribibles envuelve la enajenación o gravamen de propiedad inmueble q de derechos reales. Evidentemente de acuerdo con el principio de noscitur a sociis, el objeto del inciso 5, supra, es exigir la autorización judicial para el otorgamiento de contratos inscribibles en los casos en que se enajenen o graven o pudieran perjudicarse propiedad in-mueble o derechos reales de menores. La anterior conclu-sión es más bien robustecida que debilitada por una cuidadosa consideración del contexto. Así, por ejemplo, el inciso 10 expresamente exige la autorización judicial para que el tutor repudie una donación, pero brilla por su ausencia una restricción parecida con respecto a la aceptación de dona-ciones. En el caso de Palou v. Registrador, 19 D.P.R. 372, se resolvió, de acuerdo con el sílabo, que:
“Ni la letra ni el espíritu del párrafo 5 del artículo 282; del Có-digo Civil Revisado, enmendado por la Ley No.. 33 de marzo 9, 1911, exigen la autorización judicial para que el tutor de un inca-pacitado pueda agrupar en una, dos fincas inscritas en el registro e inscribirlas de nuevo así agrupadas, de acuerdo con lo precep-tuado en el artículo 60 del reglamento para la ejecución de la ley hipotecaria. ’ ’
Por tanto, estamos obligados a convenir con el apelante en que la ley no prohíbe que se acepte una donación, que se efectúe un contrato o que se otorgue un-documento inserí-*481bible, lo cual evidentemente no lesiona o perjudica, ni puede lesionar o perjudicar en ninguna forma posible, los dere-chos o intereses de nn menor. Pero no podemos estar de acnerdo con el criterio de qne la venta qne estamos consi-derando sea una donación o qne sea innocua en .alguna otra forma; y debe sostenerse, desde luego, la nota del regis-trador, a menos que pueda considerarse que el presente caso cae claramente dentro de la excepción de la- regla estatuto-ria que prohíbe que un tutor otorgue contratos inscribibles sin autorización judicial.
Es una inferencia razonable de la disposición en cuanto a la causa (consideration) que la cuarta parte de los cuatro mil dólares en cuestión, o por lo menos más de doscientos dólares de esa cantidad, fueron pagados por el tutor de los fondos pertenecientes al menor. Pero, aún en ausencia de tal disposición, se presume la existencia de una causa buena y de valor (good and valuable consideration) satisfecha por el menor al vendedor. Y nada hay en la escritura que in-dique bien una donación o un contrato simulado, a menos que se considere que la mera circunstancia del hecho de re-conocerse que se ha recibido el precio con anterioridad al otorgamiento de la escritura, equivale a admitir que en rea-lidad no hubo causa. Ni siquiera aparece que el vendedor estuviera relacionado con los compradores o con cualquiera de ellos por lazos de consanguinidad o matrimonio, ni hay ningún otro fundamento en que basar una sospecha razona-ble de que la verdadera causa fue el cariño y el afecto natural o cualquiera otra cosa que no fueran los cuatro mil dólares especificados en la escritura. Ni es necesario asu-mir que la parte o proporción de la causa que fué satisfe-cha a nombre del menor ascendía a doscientos dólares o más. El inciso 6 del artículo 282, supra, expresamente pro-híbe colocar “el dinero sobrante en cada año después de cubiertas las obligaciones de la tutela.”
Por tanto, no podemos decir que el registrador cometiera error al sostener que la escritura caía dentro de la prohibí-*482ción del estatuto como un documento inscribible, aun cuando pudo baber basado su negativa a inscribir el documento con igual o mayor propiedad en el becbo de que la transacción envolvía la enajenación o inversión de dinero perteneciente ál menor.
La contención de que la falta' de una previa autorización judicial equivale a lo sumo a un defecto subsanable carece igualmente de mérito. El caso de Del Rosario v. Rucabado, 23 D.P.R. 473, así como las decisiones de esta corte con posterioridad a la de la Corte Suprema de los Estados Unidos en el caso de Longpré v. Díaz, 237 U. S. 512, parecen ser concluyentes en cuanto a este extremo. Bebe confirmarse la nota recurrida.